Citation Nr: 9913157	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-42 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for low 
back strain with minimal scoliosis and rotation of lumbar 
spine.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to July 
1988 and from October 1990 to March 1994.

The instant appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim 
for an increased rating for low back strain, granted a claim 
for service connection for residuals of a left knee injury 
and assigned a noncompensable disability evaluation, and 
denied a claim for service connection for pseudofolliculitis 
barbae.  In an April 1998 rating decision, an increased 
rating, to 10 percent, was granted for the veteran's service-
connected residuals of a left knee injury.  Since this claim 
has not been withdrawn, an increased rating above 10 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

The Board of Veterans' Appeals (Board) also notes that the 
veteran perfected an appeal on the issue of entitlement to 
service connection for hypertension.  However, the April 1998 
rating decision granted service connection for hypertension.  
Since that decision constituted a full grant of the benefits 
sought on appeal as to that issue, it will not be addressed 
here by the Board.

The appellant, in a November 1998 written statement, seemed 
to have raised a claim for entitlement to service connection 
for a disorder of the left ankle, foot, and toes.  Since this 
issue has not been developed by the RO, it is referred to the 
RO for appropriate action.  The issue is not inextricably 
intertwined with the issues on appeal.  Kellar v. Brown, 6 
Vet.App. 157 (1994).

The claims for entitlement to increased ratings for residuals 
of a left knee injury and for low back strain are discussed 
in the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  The service medical records are silent for treatment or 
diagnosis referable to pseudofolliculitis barbae.

2.  The earliest medical evidence of pseudofolliculitis 
barbae is a diagnosis of the disorder in an April 1995 VA 
examination report.

3.  There is no objective medical evidence of record which 
links the appellant's pseudofolliculitis barbae to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
pseudofolliculitis barbae is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1110 and 1131 compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for pseudofolliculitis barbae.

The veteran's service medical records from his first period 
of service do not show any complaint, treatment, or diagnosis 
referable to pseudofolliculitis barbae.  Clinical evaluation 
of the skin was normal at the time of the veteran's July 1988 
separation examination.  Service medical records from his 
second period of active duty show no complaint, treatment, or 
diagnosis referable to pseudofolliculitis barbae.

In November 1994 the veteran filed a claim for "shaving 
bumps".  The Board has reviewed the evidence of record.  
During an April 1995 VA dermatological examination the 
veteran reported that he had shaving bumps since 1985.  He 
reported that the bumps were primarily in the neck area and 
developed with repeated shaving.  He indicated that they 
occasionally became tender, and then he would pull hairs from 
the inflamed bumps.  Physical examination showed numerous 
papules less than one millimeter in size involving the 
bearded area and neck.  There was no erythema, inflammation, 
or purulence.  The veteran was in the process of growing a 
beard on his facial skin only.  The assessment was 
pseudofolliculitis barbae.  The examiner described the 
veteran's pseudofolliculitis barbae as chronic but indicated 
that it was "low grade" at present.  The examiner suggested 
that the veteran would benefit from more extensive beard 
growth.

During his February 1997 personal hearing, the veteran 
testified that he had pseudofolliculitis barbae in service 
for a couple of days every two to three weeks.  He stated 
that he was told he would get a medical discharge if the 
disorder persisted, but "then [he] just stopped getting 
them."  The veteran testified that he still got 
pseudofolliculitis barbae sometimes for a few days at a time 
and that the symptoms disappeared if he used tweezers and a 
needle and pulled the hair out of the bumps.

The veteran reported similar complaints during a VA 
dermatological examination in June 1997.  Several follicular 
papules with pus and ingrown hairs were noted in the bearded 
area.  The impression included pseudofolliculitis barbae.  
The examiner stated that the pseudofolliculitis barbae was 
not severe and would likely completely resolve with 
Tetracycline and topical Cleocin.  He was also instructed on 
proper shaving techniques.  VA treatment records dated from 
May 1995 to November 1998 show no complaint, treatment, or 
diagnosis referable to pseudofolliculitis barbae.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his pseudofolliculitis 
barbae began in service or that there is a link between his 
pseudofolliculitis barbae and his period of service, this 
claim must be deemed not well grounded and therefore denied.  
As noted above, the service medical records are silent as to 
pseudofolliculitis barbae.  Also, there is no medical 
evidence that links his post-service diagnosis of 
pseudofolliculitis barbae to service.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for pseudofolliculitis 
barbae.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas 
the Board has determined that the appellant's claim for 
service connection is not well grounded, VA has no further 
duty to assist the appellant in developing facts in support 
of this claim.  Schroeder v. West, No. 97-131 (U.S. Vet. App. 
Feb. 8, 1999); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  Although where a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Here, the appellant had not 
made VA aware of specific, additional evidence that is not of 
record which could serve to well ground his claim.  The RO 
fulfilled its obligation under section 5103(a) in an August 
1996 statement of the case which informed the appellant that 
the reason his claim for pseudofolliculitis barbae had been 
denied was that there was no evidence of incurrence in 
service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for 
pseudofolliculitis barbae is denied.


REMAND

The appellant contends, in substance, that his service-
connected left knee and low back disorders are more severe 
than the current disability evaluations suggest; therefore, 
he believes increased ratings are warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  

The veteran's left knee and low back disorders were last 
examined by VA in November 1998.  Although the examination 
report noted numerous objective findings, it did not 
specifically address whether there was range of motion lost 
due to pain on use or during exacerbation of the disability.  
Thus, another VA examination should be ordered.

The veteran testified during his February 1997 personal 
hearing testimony that he has constant knee pain of a 5 on a 
scale of 10 and that his knee gives out and locks up on a 
daily basis.  He testified that he had trouble going up and 
down stairs and that he has knee pain with prolonged walking.  
He stated during his November 1998 VA examination that he 
could not run or squat for more than a few minutes due to his 
knee problems.  As regards his low back, he testified that he 
had constant pain and that lifting and bending caused pain.

The Board reminds the appellant that 38 C.F.R. § 3.655 
requires the dismissal of a claim for an increased rating 
where the veteran fails to report for a scheduled examination 
deemed to be necessary by VA.

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his left knee or low back that has 
not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
RO should in particular make an effort to 
obtain VA treatment records developed 
since November 1998. Any such records 
should then be associated with the VA 
claims folder.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected left knee and low back 
disorders.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the veteran's left 
knee and low back, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his left knee 
and low back.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. § 4.40 
(1997) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disabilities.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the effect of his left knee 
and low back disabilities on his 
employability.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
knee and low back pathology found to be 
present.  The examiner should provide 
complete rationales for all conclusions 
reached.

3.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claims for increased ratings 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If either of the increased rating claims remain denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issues addressed in this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

